              Case 2:20-cv-01560-BHS Document 19 Filed 03/04/21 Page 1 of 4




 1                                                                               Hon. Benjamin H. Settle

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 9                                         AT SEATTLE

10
     CITY OF SEATTLE, CITY OF NEW YORK,
11   CITY OF PORTLAND
                                                         No.     2:20-cv-1560 BHS
12                                 Plaintiffs,
                                                         NOTICE OF VOLUNTARY DISMISSAL
13                 vs.

14   DONALD J. TRUMP, in his official capacity
     as PRESIDENT OF THE UNITED STATES;
15   JEFFERSON B. SESSIONS, III, in his
     official capacity as ATTORNEY GENERAL;
16   and JOHN F. KELLY, in his official capacity
     as SECRETARY OF HOMELAND
17   SECURITY,

18                                 Defendants.

19

20          This is a civil action brought by three municipal Plaintiffs, City of Seattle, City of New York,

21   and the City of Portland, to challenge a September 2, 2020 presidential memorandum issued by then-

22   President Trump. The September 2 Presidential Memorandum directed various branches of the

23   federal government to take action to identify, and subsequently withhold federal funding to the full


      NOTICE OF VOLUNTARY DISMISSAL - 1 (20-cv-1560 BHS)                                 Peter S. Holmes
                                                                                         Seattle City Attorney
                                                                                         701 5th Avenue, Suite 2050
                                                                                         Seattle, WA 98104-7095
                                                                                         (206) 684-8200
              Case 2:20-cv-01560-BHS Document 19 Filed 03/04/21 Page 2 of 4




 1   extent possible, any jurisdictions which were deemed to have failed to properly address local law

 2   enforcement issues. In a subsequent September 25, 2020 Department of Justice memorandum, the

 3   Plaintiffs were designated as so-called anarchist jurisdictions. The Plaintiffs subsequently filed this

 4   civil action, as the two memorandums violated the Administrative Procedures Act, multiple parts of

 5   the Constitution, and common sense, as fully explained in Dkt 1, the Complaint.

 6          As outlined in Dkt. 18, both memorandums have now been rescinded pursuant to a February

 7   24, 2021 Executive Order issued by President Biden. Based on the rescission, the claims set forth in

 8   the Complaint have now been satisfied and resolved. Accordingly, pursuant to Rule 41(a)(1)(i) of the

 9   Federal Rules of Civil Procedure, Plaintiffs hereby gives notice of the voluntary dismissal of the

10   Complaint.

11                                         Respectfully submitted,

12                                         PETER S. HOLMES
                                           Seattle City Attorney
13

14                                     By: s/ Carolyn U. Boies
                                           Carolyn U. Boies, WSBA# 40395
15                                         Jessica Nadelman, WSBA# 27569
                                           Assistant City Attorney
16                                         E-mail: Carolyn.Boies@seattle.gov
                                           E-mail: Jessica.Nadelman@seattle.gov
17
                                            Seattle City Attorney’s Office
18                                          701 Fifth Avenue, Suite 2050
                                            Seattle, WA 98104
19                                          Phone: (206) 684-8200

20                                          Attorney for Plaintiff City of Seattle

21                                          JAMES E. JOHNSON
                                            Corporation Counsel of the City of New York 100 Church
22                                          Street
                                            New York, NY 10007
23                                          By: s/ James E. Johnson


      NOTICE OF VOLUNTARY DISMISSAL - 2 (20-cv-1560 BHS)                                 Peter S. Holmes
                                                                                         Seattle City Attorney
                                                                                         701 5th Avenue, Suite 2050
                                                                                         Seattle, WA 98104-7095
                                                                                         (206) 684-8200
           Case 2:20-cv-01560-BHS Document 19 Filed 03/04/21 Page 3 of 4




 1                                Tonya Jenerette, Pro Hac Vice, NY Bar No. 2686004
                                  Cynthia Weaver, NY Bar No. 5091848
 2                                Aaron Bloom, NY Bar No. 4247714

 3                                100 Church Street
                                  New York, NY 10007
 4                                Tel. (212) 356-4055
                                  tjeneret@law.nyc.gov
 5
                                  Attorneys for Plaintiff the City of New York
 6
                                  City Attorney, Portland Office of the City Attorney
 7                                By: s/ Anne Milligan
                                  Anne Milligan, WSBA# 48994
 8
                                  Portland City Attorney’s Office
 9                                1221 SW 4th Avenue, Room 430
                                  Portland, OR 97204
10
                                  Tracy Reeve
11                                Robert Taylor, Pro Hac Vice
                                  Denis Vannier
12                                Naomi Sheffield

13                                Portland City Attorney’s Office
                                  1221 SW 4th Avenue, Room 430
14                                Portland, OR 97204
                                  (503) 823-4047
15
                                  Attorneys for Plaintiff the City of Portland, Oregon
16

17

18

19

20

21

22

23


     NOTICE OF VOLUNTARY DISMISSAL - 3 (20-cv-1560 BHS)                          Peter S. Holmes
                                                                                 Seattle City Attorney
                                                                                 701 5th Avenue, Suite 2050
                                                                                 Seattle, WA 98104-7095
                                                                                 (206) 684-8200
               Case 2:20-cv-01560-BHS Document 19 Filed 03/04/21 Page 4 of 4




 1                                                     ORDER

 2           THIS MATTER having come before this court upon the foregoing notice of the plaintiffs

 3   hereto, and it appearing to the court that this matter has been fully settled and compromised as

 4   between the plaintiffs and the defendants, and the court being fully advised in the premises, now,

 5   therefore, it is hereby,

 6           ORDERED, ADJUDGED AND DECREED that this matter is hereby DISMISSED with

 7   prejudice and without costs or attorneys’ fees.

 8           DONE this _____ day of March, 2021.

 9

10                                                 ______________________________
                                                   Honorable Benjamin H. Settle
11

12

13

14

15

16

17

18

19

20

21

22

23


      NOTICE OF VOLUNTARY DISMISSAL - 4 (20-cv-1560 BHS)                             Peter S. Holmes
                                                                                     Seattle City Attorney
                                                                                     701 5th Avenue, Suite 2050
                                                                                     Seattle, WA 98104-7095
                                                                                     (206) 684-8200
